DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear how an image sensor is a single photo-sensitive element.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 12, 13, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (U.S. Patent Application Publication 2019/0149813) in view of Haker (U.S. Patent Application Publication 2015/0206003).
Regarding claims 1-3, 9, 12, 13, Sun discloses (Figs.; [0056]) an apparatus and a method for determining malfunction, the method comprising: receiving an image of a scene from a time-of-flight based 3D-camera (LIDAR 52); receiving a 2D optical image of the scene from an optical 2D-camera (50); comparing the image to the optical image; and detecting a malfunction of one of the time-of-flight based 3D-camera and the optical 2D- camera on a condition that the image does not match the optical image.  Sun also disclose ([0055]) taking into account the intended field of views and outputting an error signal (408) as claimed.  Sun does not disclose the image is a luminance image and wherein the image is a 1D or 2D luminance image that comprises one or more pixels representing intensities of background light received by an image sensor of the time-of-flight based 3D-camera.  Haker teaches ([0017]) a LIDAR provides a luminance image (brightness image) similarly to an optical camera.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a luminance image from the TOF camera in the apparatus of Sun in view of Haker to make the comparison easier with an optical image as taught, known and predictable.  The 2D image of Sun and Haker is inclusive of a 1D (linear) image.
Claim(s) 4, 10, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Haker, further in view of Zhu et al. (U.S. Patent Application Publication 2018/0059225).
Regarding claim 4, Sun in view of Haker discloses the claimed invention as set forth above.  Sun and Haker do not disclose the resolution relationship as claimed.  Zhu et al. teach ([0101], [0136]) a TOF camera having less resolution than an optical camera.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a configuration in the apparatus of Sun in view of Haker and Zhu et al. to reduce the costs and processing of a high resolution TOF camera as taught, known and predictable.
Regarding claims 10, 11, 14, Sun in view of Haker discloses the claimed invention as set forth above.  Sun and Haker do not disclose comparing luminance to luminance as claimed.  Zhu et al. teach ([0101], [0136]) comparing an intensity (luminance) image to a grayscale (luminance) image.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide luminance to luminance comparison in the apparatus of Sun in view of Haker and Zhu et al. to more easily compare as taught, known and predictable.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Haker, further in view of Hannuksela et al. (U.S. Patent Application Publication 2016/0086318).
Regarding claim 15, Sun in view of Haker discloses the claimed invention as set forth above.  Sun and Haker do not disclose fusing a 3D image and an 2D image as claimed.  Hannusela et al. teach ([0054], [0243]) fusing a 3D image and a 2D image as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a fusing apparatus in the apparatus of Sun in view of Haker and Hannuksela et al. to obtain a combined complete image as taught, known and predictable.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Haker, further in view of Hannuksela et al. and Zhu et al.
Regarding claim 16, Sun in view of Haker and Hannuksela et al. disclose the claimed invention as set forth above.  Sun, Haker and Hannuksela et al. do not disclose comparing luminance to luminance as claimed.  Zhu et al. teach ([0101], [0136]) comparing an intensity (luminance) image to a grayscale (luminance) image.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide luminance to luminance comparison in the apparatus of Sun in view of Haker, Hannuksela et al. and Zhu et al. to more easily compare as taught, known and predictable.
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Haker, further in view of Mizuno et al. (U.S. Patent Application Publication 2020/0371236).
Regarding claims 5-8, Sun in view of Haker discloses the claimed invention as set forth above.  Sun and Haker do not disclose generating a luminance image based on a DC current or voltage as claimed.  Mizuno et al. teach ([0036]) a LIDAR having a APD that outputs current or voltage based on a luminance signal (intensity) and A/D converting the signal as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such measuring and generating steps in the apparatus of Sun in view of Haker and Mizuno et al. to reliability and effectively implement a LIDAR image sensor as taught, known and predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878